DETAILED ACTION
Claims 1-5 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 03/31/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 over Kikuchi et al. (US 2012/0129990 A1) in view of Takagi (US 2003/0065092 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejection is withdrawn in light of the amendment specifying that the carbon fibers are surface treated with at least one resin selected from a polyamide, polyurethane, or an epoxy.  However, upon further consideration, a new ground(s) of rejection is made in view of Tajima (JP 2015-168810 A, machine translation).

Claim Rejections - 35 USC § 102/103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation).
aromatic polycarbonates are preferred as polycarbonate (A) because they provide advantageous heat resistance, mechanical properties, and electrical properties. [0062] explains that polycarbonate resin (A) contains 80 mass percent or less of a recycled polycarbonate. Thus, the corresponding amount of non-recycled polycarbonate is about 20 mass percent or more relative to total polycarbonate (A).  The viscosity average molecular weight (Mv) of (A) is 10,000 to 30,000 according to [0055], which one of ordinary skill in the art would reasonably understand applies to each polycarbonate resin therein.  [0064]-[0065] discloses that carbon fiber (B) is surface-treated with a polyamide-based, polyurethane-based, or epoxy-based sizing agent, and (B) is preferably present in a narrower amount of 20 to 65 pbm.  [0091] discloses that the composition contains 0.01 to 2 pbm of polytetrafluoroethylene; and 5 and 30 pbm or less of phosphate flame retardant per 100 pbm of (A).  Glass fiber (C) is a reinforcing material or stabilizer, since [0066], [0068] explain that it improves mechanical strength and thermal stability of the composition.
Tajima differs from the present claim only because it discloses contents of recycled and non-recycled aromatic polycarbonate, polyamide surface-treated carbon fibers (C), phosphate compound
(D), and fluorine compound (E) that substantially overlap that presently claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Tajima teaches a composition comprising recycled aromatic polycarbonate, a non-recycled aromatic polycarbonate, surface-treated carbon fibers (C), phosphate compound (D), and fluorine compound (E) in amounts that substantially overlap the presently claimed ranges for each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
With respect to claim 2, where each of the polycarbonate resins in (A) have a viscosity average molecular weight of polycarbonate resin (A) is 10,000 to 30,000, the weight ratio of Mv of the recycled aromatic polycarbonate to non-recycled polycarbonate is about 0.3 to 3.

With respect to claim 4, Tajima at claim 4 discloses a molded article obtained by molding the composition therein.
With respect to claim 5, Tajima at [0055] teaches that the Mv of polycarbonate resin (A) is 10,000 to 30,000, which applies to each of the recycled and the non-recycled polycarbonate resins of (A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768